'I`AXATION: lNDIAN L.-\NDS: The exemption from ad valorem taxation for lndian lands in
Minn. Stat. § 272.01. subd. 1 applies only to lands held in trust by the_United States ror the
benefit ot` an lndia.n 'l`ribe. its inembers. or an individual Indian. and lands owned by_ an lndran
Tribe or an individual lndian subject to federal statutory restraints on'alienati.on._ _'Ihe
exemption does riot apply to lands owned in fee simple title by lnoian Tribes or individual

Indians.

nav 4, 1993 414A'5

Mr. Gerald S. Paulson
Mahnomen Counry Attorney
Mal'inomen County Courthouse
P.O. Box 439

Mahnomen. MN 56557

Dear Mr. Paulson:

In your letter to the Attomey General. you state substantially the following:

FAC'I`S

Fee title to certain real property located within Mahnonien County is held by individual
Indians.1 Fee title to other real property in the county is variously held in the name of the
Minnesota Chippewa 'l'ribe, the White Earth Band of Chippewa. the governing body of the
'I`ribe or Band. or in other names or designations indicating tribal interest or ownership.
Additionally, title to other land is held by the United States in trust for the use and benefit of
individual Indians or the White Earth Band.

Following the decision of the Uniteu' States Supreme Court in Coungg of Yaltima v.
Yal112 S. Ct. 683 (1992), the Minnesota Depa.rtment of
Revenue issued a memorandum dated March ll. 1992 informing county officials that based on
the X__alCohen, supra,

at 45-46.

8. See, e.g., State of Minnesota v. ZayZah, 259 N.W.2d 580 (1977) (trust patent issued to
Indian rendered his land free from taxation during the period of trust); w
Coun_ty, 426 U.S. 373 (1976) (county not authorized under federal law to levy personal
property tax on Indian resident’s mobile home located on land held in trust by United
States for members of Chippewa tribe).

Mr. Gerald S. Paulson

Page - 7 -
( l) The occasion and necessity for the law;
(2) The circumstances under which it was enacted:
(3) The mischief to be remedied:
(4) The object to be attained;
(5) The former law. if any, including other laws upon the same or similar subjects;
(6) The consequences of a particular interpretation:
(7) The contemporaneous legislative history: and
(8) Legislative and administrative interpretations of the statute.

Contempotaneous legislative history of the lndian lands exemption is sparse. House tile

392, the bill containing the exemption. was authored by Representative Harry Basford.9 The

minutes of the House Committee on Taxes, to which the bill was referred, include the

following entry from its March 9. 1961 meeting:

9.

10.

ll.

H.F. 392. Representative Harry Basford, author, explained that

legislation was passed last session of the Legislature that provided that lands not
in use but owned by the State and leased to farmers should no longer be tax
exempt while such farmer is using the land. This included Indian lands owned by
the 'I`ribal Council. This bill provides that such lands shall be tax exempt.
Mr. Art Roemer stated that his department has no objection to this bill.
However, in drafting the bill part of the law was inadvertently omitted.10 An
amendment was drawn to correct this matter. Mr. lack Peterson moved the
adoption of the amendment. Mr. Tiemann seconded the motion. Motion carried.
See Committee Report for amendment. Mr. Tiemann then moved that H.F. 392
as amended be recommended to pass. Mr. Bergeson seconded the motion.
Motion cai'ried.11

Representative Basford represented Becker County in the Minnesota Legislature from
1949-1961. Minnesota Legislative Manual 1961-62. He also chaired the Legislattve
lnterim Committee on lndian Affairs. Minnesota l_egislative Manual 1957-58.

The inadvertent omission referred to is apparently Minn. Stat. § 272.01, subd. 3(¢_1),
relating to inventory owned by the federal govemment, and adopted in the 1959 special
session. Act of July 2, 1959, chapter 85, 1959 Minn. Laws. Ex. Sess. 1900.

Records of the Minnesota Legislature. Minnesota State Archives, Minnesota History
Center.

Mr. Gcrald S. Paulson
Page - 8 -

Tliere is no other substantive legislative history of H.F. 392 or its companion Senate
Bill. S.F. 707.

This explanation of the bill by its author strongly suggests that the purpose of House
File 392 was to correct a problem which had arisen as a result of legislation passed during the
1959 session of the legislature The legislation referred to by Mr. Basford is Minn. Stat.
§ 272.01. subds. 2 and 3. enacted during the 1959 Extra Session of the Minnesota legislature,
Act of May l, 1959. ch. l. 1959 Minn. Laws Ex. Sess. 1397. which provides as follows:

EXTRA SESSION

CHAP'I`ER l -- H.F. NO. 37

An act relating to the taxation of exempt real and personal property
leased, loaned or made available to individuals, associations or corpprations in
connection with a business conducted for protit; amending Minnesota §tatutes

l957émuons 272.01 and 273.19.
Be it enacted by the Legislature of the State of Minnesota:

Section 1. Minnesota Statutes 1957, Section 272.01, is amended to read:

272.01 Property subject to taxation. Subdivision l. All real and

personal property in this state. and all personal property of persons residing
therein, including the property of corporations, banks. banking companies. and
bankers, is taxable, except such as is by law exempt from taxation.

Subd. 2. When any real or Ersonal property which for any r_e@n is
exempt from ad valorem taxes, and taxes in lieu thereof, is leased, l@ed, or
otherwise made available and used by a private ingividual, associatipn or
compratipn in connection with a business condupted for proiit; except wheg such
rig is by way of a concession in or relative to the use in whole or m of a public
park, market, fair grounds, aipport, port authority, municipal auditprium,
municipal museum or municipal stadium there shall be imposed a taxl for the

rivile e of o usin or ssessin such r or rsonal ro in the same

amount and to the same extent as though the lessee or user was the pwner of such
ro rt . Taxes im sed b thi subdivisi n sh l be du and able in the

case of p_ersonal prop§Lty taxes and such Les shall be asses@ to sugh lM or

users freal or rsonal ro rt in thesam manner es wn

of real or Ersonal progrty, except that such gx_es shall not pecomp a lien against
the progrty. When due, such taxes shall constitute a debt due fgm the leg or

Mr. Gerald S. Paulson
Page - 9 -

user to the state, township, city, village, county and school district for which the

taxes were ass_essed and shall be collected in the same manner as personal
progrty taxes.

Subd. 3. The provisions of subdivision 2 shall not apply to:

(a) Federal property for which payments are made in lieu of taxes in

amounts equivalent to taxes which might otherwise be lawfully assessed;

1b1 Real estate exempt from ad valorem taxes and taxes in lieu thereof

which is leased, loaned or otherwise made available to telephone companies c'
clectric. light and power companies upon which personal property consisting of

transmission and distribution lines is situated and assessed pursuant to sections
273.37. 273-38. 273.40 and 273.41` or upon which are situated the

communication lines of express, railway, telephone or telegraph companies, and
pip_elines used for the transmission and distribution of Etroleum products;

(c) Property presently owned by anv_educational institution chartered by
the territorial legislature

Subd. 4- In the event that any of the provisions of subdiviL)n 3 render
this act unconstitutional. that portion of subdivision 3 shall be severable and of no
effect.

Sec. 2. Minnesota Statutes 1957. Section 273.19. is amended to read:

273. 19 Lossew and equitable owners. Property held under a lease for a
term of three or more years. and not taxable under section 272.01, subdivision 2,
or under a contract for the purchase thereof, when the property belongs to the
state, or to any religious, scientific_. or benevolent society or institution,
incorporated or unincorporated, or to any railroad company or other corporation
whose property is not taxed in the same manner as other property, or when the
property is school or other state lands. shall be considered. for all purposes of
taxation, as the property of the person so holding the same.

Sec, 3. The provisions of this act shall apply to taxes for the year 1959
and sub@uent years.

Approved May 1, 1959.

Mr. Gerald S. Paulson
Page - lO -

These provisions impose a privilege tax (sometimes called a "benet`icial use tax") on
lessees ot` otherwise tax exempt real estate who use the property for profit-making purposes.12
Unlike ad valorem taxes. the privilege tax on the lessees use or possessory interest does not
become a lien on the real estate. The owner ot` the real estate cannot lose the land in a tax
forfeiture proceeding. The unpaid privilege tax is a personal debt of the lessee owed to the
taxing authorityl In all other respects. however. the privilege tax is equivalent to ad valorem
taxes on the same propen_v. and is assessed in the same manner.

As a result ot` the privilege tax. a person or entity owning otherwise tax exempt real
estate cannot pass the benefits ot` the exemption along to someone leasing the property for
profit-making purposes. The parties to the lease will have to take account of the economic
impact of the privilege tax in negotiating the terms of the lease. and the tax exempt land owner
loses any advantage he might have had in being able to offer lower lease payments due to
property tax savings.

Certain property was not subject to the privilege tax. ln Minn. Stat. § 272.01, subd. 3,
the legislature carved out certain exceptions for lands (and by extension. landowners) on which
the legislature did not want to impose either ad valorem property taxes or the equivalent
privilege tax. When the privilege tax was initially adopted in 1959. three types of property
were exempted; certain federal property, real estate used by utilities for transmission and
distribution lines. and property owned by certain educational institutions The privilege tax

exemptions in Minn. Stat. §272.01, subd. 3 did not create new exemptions to ad valorem

 

12. Minn. Stat. § 272.01. subd. 2 is an almost verbatim adoption of the Michigan provision
approved in United States v. City of Detroit, 355 U.S. 466 (1958), which upheld a
statute providing for real property taxation of business leases of tax exempt property as
applied to a lessee of federally owned land. S_ee_ Grava v. County of Pin§, 268 N.W.Zd
723, 727 (1978).

Mr. (.lcrald S. Paulson
Page - ll -

property taxes. The privilege tax exemptions applied only to certain categories of real estate

already exempt from ad valorem taxation under some other provision of law.

P`ile 392 to relieve otherwise exempt lndian lands from the privilege tax. He wished to
preserve the benefit of existing exemptions for lndian lands by insuring that the privilege tax
would not be imposed even if the land was rented or leased for profit-making purposes.13
This conclusion is also supported by contemporaneous resolutions adopted by two tribal

governing bodies in support of the bill. Resolution No. 21-61 of the Red Lake Tribal Council

From his reported remarks. we conclude that Representative Basford intended House

provides as t`ollows:

13.

@soLuTiON No. 21-61

WHEREAS, The Minnesota State Legislature, in the l959 Extra Session of the
Legislature. amended Minnesota Statutes 1957, Section 272.01, and thereby
attempted to cause taxation of Indian Trust Land when said land or personal
property was leased or loaned for business purposes. and

WHEREAS. 'I`he imposition of such taxation on 'I`ribal. Band or individually
owned land or personal property is considered to be an infraction of Indian rights
permitted them by the United States Govemment. and

WHEREAS, 'l'he imposition of taxes impedes the function of Tribal. Band and
individual land operations. making it difficult to lease Indian properties for
revenues accruing to the Indians, and

WHEREAS, Mr. Harry Basford, State Representative, introduced in the 1961
Legislature, a Bill which will alleviate the taxation of Indian Trust Land and

The purpose and effect of the exemption from the privilege tax for property of any
corporation organized as a Tribal Corporation under the Indian Reorganization .A..ct of
June 18, 1934 in Minn. Stat. §272.01, subd. 3(0 is not clear. If such property is not
included within the general exemption for "lndian lands" in Minn. Stat. §272.01,
subd. 1, then the property is not exempt from ad valorem taxation under state law and
the privilege tax imposed by § 272.01, subd. 2 does not apply (unless some o_ther
provision of state or federal law exempts the property from state ad valorem taxation).
lf, on the other hand, property owned by a Tribal Coiporation is included within the
term "lndian lands," then it is also covered by the exemption from the privilege tax for
Indian lands in Minn. Stat. § 272.01, subd. 3(e), and no additional exemption is needed.

Mr. (lerald S. Paulson
Page ~ 12 -

properties. said Bill referred to as F.[sic] No. 392, Companion S.F. --- and
which was referred to Senate Committee on taxes.

NOW. THEREFORE, BE lT RESOLVED. That the Red l_.al188 U.S. 432 (1903): Oklahoma Tax
Commission v. United States, 319 U.S. at 598, 602-603 (1943). The same reasoning applied
to restricted status lands. Board of Commissioners v. Seber. 318 U.S. 705 (1943).

At the same time. there was authority for state taxation of leasehold or possessory
interests in trust lands. at least where the lessee was non-lndian. United States v. Citv of
DLi'oit, 355 U.S. 466 (19581; United States v. Erie County, 31 F. Supp. 57 (W.D.N.Y.
1939). Congress had expressly authorized the leasing of individual or tribe owned restricted
Indian lands. .-\ct of August 9. 1955. ch. 615. § l. 69 Stat. 539. 25 U.S.C. §415. The
leasing of unalloted trust lands for certain purposes such as mining and grazing was also
permitted. See, e.g., 25 U.S.C. §§ 393. 396a. When Congress granted general civil
jurisdiction to other activities on reservation lands in 1953. it codified the long-standing federal
bar to ad valorem taxation of trust land, but left unclear the states’ authority to tax other
interests, such as leaseholds. Pub. L. 280. § 4, 67 Stat. 589. 28 U.S.C. § 1360.15

ln this context. the intent of the Legislature in adopting H.F. 392 in 1961 was to resolve
any uncertainty as to the tax status of leasehold interests in lndian lands held in trust. and to
insure that such lands would not lose the advantages of their tax-exempt status when leased.
The legislative history does not suggest that in adopting the "lndian lands" exemption. the

legislature intended broadly to exempt categories of lands which previously had been taxed.

15. later cases established that Pub. L. 280 was not a general grant of authority to the states
to impose personal property taxes on Indian owned property located on Trus_t lands.
Bgan v. ltasca County, 426 U.S. 373 (1976). However, other cases have continued to
support the authority of state and local governments to tax non-Indian leasehold interests
in Trust or restricted status lands. Fort Mohave Tribe v. Coun f San B_e , 543
F.2d 1253 (9th Cir. 1976) cert. deniQ 430 U.S. 983 (1977); M_Qa_l_mnw_l$ag§_gf
Mission lggians v. County of Riverside, 442 F.2d 1184 (9th Cir. 1971), cert, @iQ
405 U.S. 933 (1972); Chief Seattle Pro],'§rties, lnc. v. Ki_tsap County, 541 P.2d 699
(1975).

Mr. Gerald S. Paulson
Page - 16 -

Moreover. other possible constructions of the exemption raise significant difficulties If
"lndian lands" were interpreted to include all lands within the boundaries of an indian
reservation. many lands historically taxed. such as lands owned in fee by non-Indians and by
individual lndians, would go untaxed. The tax bases of counties with reservation lands would
be seriously eroded. a result surely not intended by the legislature

if "lndian lands" were construed to include any lands owned by a tribe or band. there
would be no clear grounds for distinguishing tribal fee ownership from individual fee simple
title ownership. i\s one commentator has observed. "The term `lndian lands’ refers to those
lands that are held by Indians or tribes under some restriction or with some attribute peculiar
to the lndian status of its legal or beneficial owners. Today any lndian can purchase real
property (such as a residence in Phoenix or Chicago) in the public market and thereby acquire
fee title that is freely disposable- That real property is not 'lndian land."‘ William C. Canby,
Jr., American lndian Law in a Nutshell, 256 (2d ed. 1988).

In contrast, a construction of "lndian lands" which limits its application to lands held in
trust or subject to federal restrictions on alienation does not raise these difficulties It
recognizes attributes of land title peculiar to the lndian status of its legal or beneficial owners.
and thereby effectuates the intent of the legislature in adopting House File 392 in 1961.16

This conclusion is also supported by the doctrine that exemptions to taxation are to be
narrowly construed. Great Northern Railway v. Minnesota, 216 U.S. 206, 221 (1910);
Camping and Education Foundation v. State, 282 Minn. 245, 250, 164 N.W.2d 369, 372
(1969); Ramaley v. Cig of St. Paul, 226 Minn. 406, 412, 33 N.W.2d 19, 23 (1948); M
Aviation Inc. v. State, 280 Minn. 30, 341 157 N.W.2d 742, 746 (1968). Because the term

 

16. This view is also consistent with early judicial recognition that Indian lan_ds are lands

whose sale, if not consented to by the sovereign (the United States and its European
'Jredecessors), can give the purchaser no valid title as against the sovereign. J_thm
_\dclntosh, 8 Wheat 543, 5 L. Ed. 681 (1823).

 

Mr. Gerald S. Paulson
Page - 17 -

"lndian lands" is ambiguous. and because the available legislative history strongly indicates
that the limited purpose of the 1961 legislation establishing the exemption was to avoid
application of the 1959 privilege tax amendments to lndian trust lands, we have concluded that
the term "lndian lands." as used in Minn. Stat. § 272.01. subd. 1 does not apply to lands other
than trust or restricted status lands.

ln conclusion, the exemption for lndian lands from ad valorem property taxation in
Minn. Stat. § 272.01, subd. 1 is intended to apply only to lands held in trust by the United
States for the benefit of individual Indians or lndian tribes. or subject to restrictions on

alienation. and does not include individual or tribal lands held in fee.

Very truly yours,

HUBERT H. HUMPHREY, lII
Attorney General

GREGORY P. HUWE
Assistant Attomey General